Judge ERWIN
dissenting.
I dissent from that part of the majority’s opinion which affirms the judgment awarding defendant-wife $1500 per month in alimony. I would hold that the trial court abused its discretion by inadvertence or by accident.
The order for alimony pendente lite of 19 May 1979, entered by Judge Moore, provided inter alia:
“That the defendant shall have the continued use, occupancy and possession of the homeplace located at 1918 Wilshire Drive in Durham, North Carolina, and shall pay *659from the alimony pendente lite ordered herein all ordinary expenses in connection therewith, including mortgage payments, insurance, ad valorem taxes and ordinary repairs and upkeep.”
In the order for permanent alimony, plaintiff-husband was ordered to pay defendant-wife $1500 per month without any reference to the payments of the mortgage, insurance, ad valorem taxes, and ordinary or major repairs or upkeep of the home of the parties. This should have been provided, although a writ of possession was not issued. Without a determination placing these obligations of payment, the court left a reasonable inference that defendant-wife should continue to make all these payments, in that the order for alimony pendente lite required her to do so.
The court found “[t]hat the Court does not feel that all of the items on the budget submitted by the wife, Margaret J. Clark, on her Exhibit 1, are needed or necessary items.” This finding supports my conclusions, since this exhibit included all the items in question and, to me, it left the impression that defendant-wife should continue to pay them. On remand, this matter should be clarified in view of the very modest monthly award to defendant-wife when compared with the substantial income of plaintiff-husband.